Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3-8 amended
Claims 2 and 5-8 canceled
Claims 1 and 3-4 Allowed 
Election/Restrictions
During a phone interview with Kiri Lee Sharon on 33/22/2021, the examiner suggested an examiner’s amendment for claim 1, and cancellation of withdrawn claims 5-8. The applicant representative agreed to the suggested amendment.
EXAMINER’S AMENDMENT
Please replace in claim 1, page 3 in line 13:
“wherein, in step d), (i) a mixture of hydrogen (30%),”
With:
“wherein, in step d), (i) a gas mixture of hydrogen (30%),”

Please replace in claim 1, page 3 in line 15:
“hexamethyldisiloxane is the liquid precursor, and (iii) the gas flow is 1000 sccm”
With:
“hexamethyldisiloxane is the liquid precursor, and (iii) the gas mixture flow is 1000 sccm”

Claims 5-8 are canceled
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of Rogens (PG Pub 2002/0032073 A1) disclose the forming Si-DLC (abstract), and the use of feed gases for forming the DLC to include gases such as methane, hydrogen, Argon, and HMDSO [0082]. Rogers also disclose the Si-DLC coating thickness from 1-25 micron [0081], wherein example A, where depositing time for 30 min, approximate 2 micron was achieved [0082].  
Although the prior arts of Suzuki’2013, Anzaki, Mahieu, Suzuki’2012, Neerinck and Rogers, individually disclose limitations of the claimed invention, however, collectively the prior arts of record does not suggest the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 03/01/2012, with respect to the rejection(s) of claim(s) 1 and 3-4 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

In light of the applicant amendment, the previously applied claim rejections are withdrawn, and an allowance is issued.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718